                               Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 1 of 17 Page ID #:1




                                    1 Evan Selik (SBN 251039)

                                    2
                                        Christine Zaouk (SBN 251355)
                                        McCATHERN LLP
                                    3   523 West Sixth Street, Suite 830
                                    4
                                        Los Angeles, California 90014
                                        (213) 225-6150 / Fax (213) 225-6151
                                    5   eselik@mccathernlaw.com
                                    6   czaouk@mccathernlaw.com

                                    7 Attorneys for Plaintiff,

                                    8 JAMES FALLS

                                    9
                                                              UNITED STATES DISTRICT COURT
                                   10

                                   11                       CENTRAL DISTRICT OF CALIFORNIA
                                   12

                                   13 JAMES FALLS, individually and on           )       CASE NO.
523 West Sixth Street, Suite 830




                                        behalf of other persons similarly        )
    Los Angeles, CA 90014




                                   14 situated,                                  )       CLASS ACTION
     McCATHERN LLP


        (213) 225-6150




                                                                                 )
                                   15                                                    COMPLAINT
                                                     Plaintiffs,                 )
                                   16                                            )       1.   BREACH OF CONTRACT
                                   17         vs.                                )       2.   VIOLATION OF
                                                                                 )            CONSUMERS LEGAL
                                   18 SOULBOUND STUDIOS, LLC;                    )            REMEDIES ACT (Cal. Civil
                                                                                              Code §§1750 et seq.)
                                   19 SOULBOUND STUDIOS (USA);                   )
                                        XSOLLA (USA), Inc.; and DOES 1           )       3.   UNFAIR COMPETITION
                                   20 through 50                                 )            (Cal. Bus. & Prof Code.
                                                                                 )            §§17200 et seq.)
                                   21
                                                     Defendants.                 )       4.   DECLARATORY RELIEF
                                   22                                            )
                                   23                                            )       DEMAND FOR JURY TRIAL
                                                                                 )
                                   24                                            )
                                   25

                                   26         Plaintiff, JAMES FALLS (“Plaintiff”) on behalf of himself, and all others
                                   27
                                        similarly situated, complains and alleges as follows:
                                   28


                                                                                     1                        COMPLAINT
                               Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 2 of 17 Page ID #:2




                                    1                                    INTRODUCTION
                                    2
                                              1.     This is a class action lawsuit pursuant to Fed. R. Civ. P. Rule 23, seeking
                                    3

                                    4
                                        damages for the conduct of Defendants wherein they have wrongfully withheld

                                    5 money from Plaintiff, and those similarly situated.

                                    6
                                                                     JURISDICTION AND VENUE
                                    7

                                    8         2.     This Court has jurisdiction over this action pursuant to diversity

                                    9 jurisdiction under 28 U.S. Code §1332(a)(1).           Plaintiff is a citizen of Ohio.
                                   10
                                        Defendants, Soulbound Studios USA and Soulbound Studios, LLC are incorporated
                                   11

                                   12 in the state of Washington and have its principal place of business in the state of

                                   13 Washington. Defendant, Xsolla (USA), Inc. is incorporated in the state of California
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        and has its principal place of business in Los Angeles County in the state of
        (213) 225-6150




                                   15

                                   16 California.

                                   17                                         PARTIES
                                   18
                                              3.     Plaintiff is an Ohio resident. Within the statute of limitations for the
                                   19

                                   20 claims made herein, Plaintiff experienced damage as a result of Defendants.

                                   21         4.     Plaintiff appears in this action on behalf of himself and on behalf of all
                                   22
                                        others similarly situated.
                                   23

                                   24         5.     Plaintiff is informed and believes that Defendants, Soulbound Studios
                                   25 USA; Soulbound Studios, LLC; and DOES 1 through 10 (hereinafter “SBS”) are

                                   26
                                        video game developers that create video games for consumers to play.
                                   27

                                   28 ///


                                                                                  2                              COMPLAINT
                               Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 3 of 17 Page ID #:3




                                    1         6.     Plaintiff is informed and believes that Defendants, Xsolla (USA), Inc.;
                                    2
                                        and DOES 11 through 20 (hereinafter “Xsolla”) are payment processing companies
                                    3

                                    4
                                        that work in conjunction with video game developers to collect purchases made by

                                    5 consumers.

                                    6
                                              7.     Plaintiff is informed and believes that DOES 1 through 50 are
                                    7

                                    8 corporations, individuals, limited liability partnerships, limited liability companies,

                                    9 general partnerships, sole proprietorships or are other business entities or

                                   10
                                        organizations of a nature not currently known to Plaintiff.
                                   11

                                   12         8.     Plaintiff is unaware of the true names of Defendants DOES 1 through

                                   13 50.    Plaintiff sues said Defendants by said fictitious name, and will amend this
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        complaint when the true names and capacities are ascertained or when such facts
        (213) 225-6150




                                   15

                                   16 pertaining to liability are ascertained, or as permitted by law or by the Court.

                                   17 Plaintiff is informed and believe that each of the fictitiously named Defendants is in

                                   18
                                        some manner responsible for the events and allegations set forth in this Complaint.
                                   19

                                   20         9.     Plaintiff is informed and believes, and based thereon alleges that at all
                                   21 relevant times, each Defendant was an employer, was the principal, agent, partner,

                                   22
                                        joint venture, officer, director, controlling shareholder, subsidiary affiliate, parent
                                   23

                                   24 corporation, successor in interest and/or predecessor in interest of some or all of the

                                   25 other Defendants, and was engaged with some or all of the other Defendants in a joint

                                   26
                                        enterprise for profit and bore such other relationships to some or all of the other
                                   27

                                   28 Defendants so as to be liable for their conduct with respect to the matters alleged in


                                                                                  3                             COMPLAINT
                               Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 4 of 17 Page ID #:4




                                    1 this complaint. Plaintiff is further informed and believe and thereon allege that each

                                    2
                                        Defendant acted pursuant to and within the scope of the relationships alleged above,
                                    3

                                    4
                                        and that at all relevant times, each Defendant knew or should have known about,

                                    5 authorized, ratified, adopted, approved, controlled, aided and abetted the conduct of

                                    6
                                        all other Defendants. As used in this Complaint “Defendant” means “Defendants and
                                    7

                                    8 each of them,” and refers to the Defendants named in the particular cause of action

                                    9 and DOES 1 through 50.

                                   10
                                              10.   At all times mentioned herein, each Defendant was the co-conspirator,
                                   11

                                   12 agent, servant, employee, and/or joint venture of each of the other Defendants and

                                   13 was acting within the course and scope of said conspiracy, agency, employment,
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        and/or joint venture and with the permission and consent and knowledge of each of
        (213) 225-6150




                                   15

                                   16 the other Defendants.

                                   17                 FACTS COMMON TO ALL CAUSES OF ACTION
                                   18
                                              A.    Background of Chronicles of Elyria, SBS and Xsolla
                                   19

                                   20         11.   SBS is the company that began developing a video game called
                                   21 Chronicles of Elyria (hereinafter “CoE”). CoE purports to be a role-playing video

                                   22
                                        game where the consumers experience a “unique and compelling quest system where
                                   23

                                   24 personalized, procedurally-generated story arcs follow characters no matter where

                                   25 they go in the world”. Yet, CoE has not been developed.

                                   26
                                              12.   Xsolla was the payment processor SBS used for processing payments
                                   27

                                   28 directed from SBS’s online store for the purchase of digital and physical goods


                                                                                4                            COMPLAINT
                               Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 5 of 17 Page ID #:5




                                    1 related to CoE.

                                    2
                                              13.   SBS was in pre-production for several years. SBS began development of
                                    3

                                    4
                                        CoE in November 2016.

                                    5         14.   SBS had a goal through Kickstarter to raise $900,000.         Through
                                    6
                                        Kickstarter, SBS raised $1,361,435 to develop CoE.      SBS made approximately
                                    7

                                    8 $8,000,000 in total sales for CoE ($1,361,435 from Kickstarter and approximately

                                    9 $6,638,565 in sales via SBS’s online store).

                                   10
                                              15.   The “sales” referenced herein mean items were purchased from SBS
                                   11

                                   12 through Xsolla with the expectation of receiving those items and using them in CoE.

                                   13         16.   In or around July 2017, SBS released a detailed announcement which
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        advised of SBS’s timeline, its systems, and it progress regarding CoE development.
        (213) 225-6150




                                   15

                                   16 Within this update, SBS showcased a video with game play footage. Nowhere did

                                   17 this video say or have any disclaimer which stated that what was being shown was

                                   18
                                        not actual gameplay footage of CoE. Instead, Plaintiff later found out the footage
                                   19

                                   20 SBS offered as game play footage of CoE was actually cinematics. Generally, when

                                   21 game play footage is shown it boosts the confidence of the community to further

                                   22
                                        support the developer because it lets consumers know what the game currently looks
                                   23

                                   24 like. This delineation is important because if it was game play footage that means

                                   25 SBS had taken actual game development to show its consumers development

                                   26
                                        progress as opposed to cinematics which can be made in a studio to simply post
                                   27

                                   28 online and is not taken from the actual development of the game.


                                                                                5                           COMPLAINT
                               Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 6 of 17 Page ID #:6




                                    1         17.   SBS announced the launch date of CoE could be within a window of
                                    2
                                        time from July 2019 to December 2019. As of the date of this filing, CoE has still
                                    3

                                    4
                                        not come to fruition. In fact, in March 2020, Jeremy Walsh, CEO of SBS, announced

                                    5 that SBS had stopped production of CoE.

                                    6
                                              B.    Plaintiff and Those Similarly Situated
                                    7

                                    8         18.   Plaintiff purchased approximately $20,000 in downloadable content for

                                    9 CoE.

                                   10
                                              19.   To effectuate these purchases, Plaintiff went to the CoE website run by
                                   11

                                   12 SBS. Plaintiff found what he wanted to purchase and was required to register for an

                                   13 account with CoE. During registration SBS placed a checkbox that Plaintiff was
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        required to check to agree to the terms. The SBS Terms of Use stated, in pertinent
        (213) 225-6150




                                   15

                                   16 part,

                                   17          “Section 5. Any portion of funds raised for the provision of the
                                   18          Services shall be non-refundable, unless such funds shall be deemed
                                               refundable under terms of services of the third-party service through
                                   19          which those funds for the provision of Services were procured and in
                                   20          effect at the time of provision of those funds.”
                                   21         20.   The CoE site took Plaintiff to Xsolla’s website to process payment of the
                                   22
                                        items. When using Xsolla’s checkout process, there is a small clickable link in the
                                   23

                                   24 bottom right of the web page with the word “terms”. When you click on the “terms”

                                   25 link it shows Xsolla’s refund policy. The policy states, in pertinent part,

                                   26
                                               “The terms of this Refund policy govern the relationship between you
                                   27          (purchaser of the Software) and one of the companies of the Xsolla
                                   28          group (hereinafter “Xsolla” or “us” or “we”) regarding your purchase


                                                                                 6                              COMPLAINT
                               Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 7 of 17 Page ID #:7




                                    1           of the Software.”
                                    2
                                                “We DO honor requests for the refund upon your request on the
                                    3
                                                following reasons . . . Pre-orders where no content has been delivered
                                    4           yet.”
                                    5

                                    6         21.    Plaintiff is informed and believes and thereon alleges that SBS is one of
                                    7
                                        the companies of the Xsolla Group regarding purchases of software as referenced in
                                    8
                                        Xsolla’s refund policy through an end-user license agreement (EULA). As such,
                                    9

                                   10 based on SBS’s refund policy wherein its “third-party” service provider allows for

                                   11
                                        such refunds, Xsolla’s refund policy is recognized by SBS, since the purchases were
                                   12
                                        made through Xsolla.
                                   13
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14         22.    Plaintiff, and those similarly situated, have requested a refund and have
     McCATHERN LLP


        (213) 225-6150




                                   15
                                        not been provided any refund.
                                   16

                                   17
                                              23.    As a result of this conduct, Defendants have profited from retaining the

                                   18 money it is required to refund to every person who, like Plaintiff, requested for a

                                   19
                                        refund and did not receive it.
                                   20
                                                          CLASS DEFINITIONS AND CLASS ALLEGATIONS
                                   21

                                   22         24.    Plaintiff brings this action on behalf of himself and on behalf of all other
                                   23 similarly situated persons as a class action pursuant to Fed. R. Civ. P. Rule 23. The

                                   24
                                        members of the Class are defined as follows:
                                   25

                                   26          All persons in the world who purchased downloadable content for
                                               Chronicles of Elyria from Soulbound Studios and Xsolla within the
                                   27
                                               last four (4) years, requested a refund where no game content had
                                   28          been delivered, and did not receive a refund.


                                                                                   7                             COMPLAINT
                               Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 8 of 17 Page ID #:8




                                    1         25.    This action has been brought and may be properly maintained as a class
                                    2
                                        action pursuant to the provisions of Fed. R. Civ. P. Rule 23 and other applicable law.
                                    3

                                    4
                                              26.    Numerosity of the Classes: Members of the Classes are so numerous

                                    5 that their individual joinder is impracticable. Plaintiff estimate that there are no less

                                    6
                                        than 1,000 persons in the identified classes. The precise number of Class members
                                    7

                                    8 and their addresses are unknown to Plaintiff. However, Plaintiff is informed and

                                    9 believes and thereon alleges that the number can be obtained through SBS and Xsolla

                                   10
                                        records of purchase for downloadable content for CoE. Class members may be
                                   11

                                   12 notified of the pendency of this action by conventional mail, electronic mail, the

                                   13 Internet, or published notice.
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                              27.    Existence of Predominance of Common Questions of Fact and Law:
        (213) 225-6150




                                   15

                                   16 Common questions of law and fact exist as to all members of the Classes. These

                                   17 questions predominate over any questions effecting only individual members of the

                                   18
                                        classes. These common factual and legal questions include:
                                   19

                                   20                (a) Whether SBS breached its refund policy;
                                   21                (b) Whether Xsolla breached its refund policy;
                                   22
                                                     (c)   Whether Plaintiff and those similarly situated were consumers
                                   23

                                   24 pursuant to Cal. Civil Code §§1750 et seq.

                                   25                (d) Whether Defendants’ conduct as alleged herein violated Cal. Civil
                                   26
                                        Code §§1750 et seq.
                                   27

                                   28                (e)   Whether Defendants’ conduct as alleged herein resulted in a


                                                                                  8                             COMPLAINT
                               Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 9 of 17 Page ID #:9




                                    1 windfall of profits that Defendants were not entitled;

                                    2
                                                     (f)    Whether Defendants’ committed unlawful business practices or
                                    3

                                    4
                                        acts within the meaning of Business & Professions Code §§17200 et seq.;

                                    5                (g)    Whether Defendants raise any affirmative defenses that are
                                    6
                                        universal in application.
                                    7

                                    8         28.    Typicality: Plaintiff’s claims are typical of the claims of the members

                                    9 of the Class because Plaintiff purchased downloadable content from Defendants for

                                   10
                                        use on CoE, requested a refund and did not receive any refund. Plaintiff sustained
                                   11

                                   12 the same types of injuries and damages that the Classes members sustained. Plaintiff

                                   13 is subject to the same affirmative defenses as the members of the classes.
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                              29.    Adequacy: Plaintiff will adequately and fairly protect the interests of
        (213) 225-6150




                                   15

                                   16 the members each of the Class. Plaintiff has no interest adverse to the interests of

                                   17 absent Class members. Plaintiff is represented by legal counsel who has substantial

                                   18
                                        class action experience in civil litigation.
                                   19

                                   20         30.    Superiority: A class action is superior to other available means for fair
                                   21 and efficient adjudication of the claims of the Class and would be beneficial for the

                                   22
                                        parties and the court. Class action treatment will allow a large number of similarly
                                   23

                                   24 situated persons to prosecute their common claims in a single forum, simultaneously,

                                   25 efficiently, and without the unnecessary duplication of effort and expense that

                                   26
                                        numerous individual actions would require. The monetary amounts due to many
                                   27

                                   28 individual class members are likely to be relatively small, and the burden and


                                                                                       9                       COMPLAINT
                           Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 10 of 17 Page ID #:10




                                    1 expense of individual litigation would make it difficult or impossible for individual

                                    2
                                        members of each Class to seek and obtain relief. A class action will serve an
                                    3

                                    4
                                        important public interest by permitting such individuals to effectively pursue

                                    5 recovery of the sums owed to them. Further, class litigation prevents the potential for

                                    6
                                        inconsistent or contradictory judgments raised by individual litigation.
                                    7

                                    8                             FIRST CAUSE OF ACTION
                                                                   BREACH OF CONTRACT
                                    9                  (By Plaintiff and the Class against all Defendants)
                                   10
                                              31.    Plaintiff incorporates paragraphs 1 through 30 of this complaint as
                                   11

                                   12 though fully alleged herein.

                                   13         32.    Plaintiff, and those similarly situated, entered into a written contract
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        (with implied provisions) with SBS and Xsolla. The terms of the contract was that
        (213) 225-6150




                                   15

                                   16 SBS would refund Plaintiff and the putative class’s money for downloadable content,

                                   17 upon request, where no game content had been delivered.             Attached hereto and
                                   18
                                        incorporated herein as Exhibit 1 is a true and correct copy of the contract.
                                   19

                                   20         33.    As more fully set forth in the paragraphs incorporated herein,
                                   21 Defendants breached the contract by failing to refund Plaintiff and the putative

                                   22
                                        class’s money after they made a request for refund where SBS failed to deliver game
                                   23

                                   24 content.

                                   25         34.    Plaintiff and the putative class has performed all covenants and
                                   26
                                        conditions required under the contract or have been excused from doing so due to
                                   27

                                   28 Defendants’ breach.


                                                                                  10                               COMPLAINT
                           Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 11 of 17 Page ID #:11




                                    1         35.     As a proximate result of Defendants’ breach, Plaintiff and the putative
                                    2
                                        class suffered economic loss.
                                    3

                                    4                       SECOND CAUSE OF ACTION
                                              VIOLATION OF THE CONSUMERS LEGAL REMEDIES ACT
                                    5              (By Plaintiff and the Class against all Defendants)
                                    6
                                              36.     Plaintiff incorporates paragraphs 1 through 35 of this complaint as
                                    7

                                    8 though fully alleged herein.

                                    9         37.     At all relevant times, Plaintiff and the putative class were consumers of
                                   10
                                        Defendants covered by Cal. Civil Code §§1750 et seq.
                                   11

                                   12         38.     Cal. Civil Code §§1770(a)(5) prohibits “[R]epresenting that goods or

                                   13 services have sponsorship, approval, characteristics, ingredients, uses, benefits, or
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        quantities that they do not have or that a person has a sponsorship, approval, status,
        (213) 225-6150




                                   15

                                   16 affiliation, or connection that the person does not have.”

                                   17         39.     Cal. Civil Code §§1770(a)(10) prohibits “[A]dvertising goods or
                                   18
                                        services with intent not to supply reasonably expectable demand, unless the
                                   19

                                   20 advertisement discloses a limitation of quantity.”

                                   21         40.     Cal. Civil Code §§1770(a)(17) prohibits [R]epresenting that the
                                   22
                                        consumer will receive a rebate, discount, or other economic benefit, if the earning of
                                   23

                                   24 the benefit is contingent on an event to occur subsequent to the consummation of the

                                   25 transaction.”

                                   26
                                              41.     As a result of Defendants’ conduct as alleged herein, Defendant violated
                                   27

                                   28 the above provisions.


                                                                                  11                            COMPLAINT
                           Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 12 of 17 Page ID #:12




                                    1         42.    On August 7, 2020, prior to the filing of this Complaint, a CLRA notice
                                    2
                                        letter was served on both Defendants that complies in all respects with Cal. Civil
                                    3

                                    4
                                        Code §1782(a).     Plaintiff sent Defendants these letters via certified mail, return

                                    5 receipt requested. A true and correct copy of Plaintiff’s CLRA letters are attached,

                                    6
                                        collectively, hereto as Exhibit 2. As of the date of this filing, Defendants failed to
                                    7

                                    8 remedy these violations.

                                    9         43.    Pursuant to Cal. Civil Code §1780(a), Plaintiff and the putative class
                                   10
                                        seek actual damages, an order of this Court enjoining Defendants from engaging in
                                   11

                                   12 the methods, act or practices alleged herein, restitution of property and punitive

                                   13 damages.
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                                                  THIRD CAUSE OF ACTION
        (213) 225-6150




                                   15                               UNFAIR COMPETITION
                                   16                  (By Plaintiff and the Class against all Defendants)

                                   17         44.    Plaintiff incorporates paragraphs 1 through 43 of this complaint as
                                   18
                                        though fully alleged herein.
                                   19

                                   20         45.    This cause of action is brought pursuant to the Unfair Competition Law

                                   21 of the Cal. Business & Professions Code §§17200 et seq.             Defendants’ conduct
                                   22
                                        constitutes unfair, unlawful and fraudulent business practices within the meaning of
                                   23

                                   24 Business & Professions Code §17200.

                                   25         46.    Plaintiff brings this cause of action on behalf of the general public solely
                                   26
                                        in their capacities as private attorneys general pursuant to Cal. Business &
                                   27

                                   28 Professions Code §17204.


                                                                                  12                             COMPLAINT
                           Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 13 of 17 Page ID #:13




                                    1          47.   At all times during the liability period, Defendants’ represented they
                                    2
                                        would refund Plaintiff’s money for downloadable content that Plaintiff and the
                                    3

                                    4
                                        putative class purchased related to CoE. However, to date, Defendants have failed to

                                    5 do so.

                                    6
                                               48.   During the liability period, Defendants failed to pay Plaintiff, and all
                                    7

                                    8 others similarly situated, the money owed to them for as a refund.

                                    9          49.   By not refunding these monies, Defendants are unfairly making more
                                   10
                                        money.
                                   11

                                   12                            FOURTH CAUSE OF ACTION
                                                                   DECLARATORY RELIEF
                                   13
523 West Sixth Street, Suite 830




                                                        (By Plaintiff and the Class against all Defendants)
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                               50.   Plaintiff incorporates paragraphs 1 through 49 of this complaint as
        (213) 225-6150




                                   15

                                   16
                                        though fully alleged herein.

                                   17          51.   A dispute has arisen between Plaintiff and Defendants as to their
                                   18
                                        obligations under the contract.
                                   19

                                   20          52.   Plaintiff on behalf of himself and all others similarly seek declaratory

                                   21 relief from this Court or in the form of an order that defines the respective rights and

                                   22
                                        duties of Plaintiff and the putative class, on the one hand, and Defendants on the
                                   23

                                   24 other, under the contract.

                                   25                                  PRAYER FOR RELIEF
                                   26
                                               WHEREFORE, Plaintiff on behalf of himself and all others similarly situated,
                                   27

                                   28 pray for relief and judgment against Defendants as follows:


                                                                                 13                            COMPLAINT
                           Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 14 of 17 Page ID #:14




                                    1         1.     That this action be certified as a class action pursuant to Fed. R. Civ. P.
                                    2
                                        Rule 23;
                                    3

                                    4
                                              2.     That pursuant to Cal. Business & Professions Code §17204, Defendants,

                                    5 its officers, directors, principals, assignees, successors, agents, representatives,

                                    6
                                        employees, subsidiaries, affiliates, and all persons, corporations and other
                                    7

                                    8 entities acting by, through, under, or on behalf of said defendant, or acting in

                                    9 concert or participation with it, be permanently enjoined from directly or

                                   10
                                        indirectly committing any violations of Cal. Business and Professions Code
                                   11

                                   12 §§17200 et seq., including, but not limited to, the violations alleged in this

                                   13 complaint;
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                              3.     Ordering the disgorgement of all sums unjustly withheld from Plaintiff,
        (213) 225-6150




                                   15

                                   16 the members of the Class and the public;

                                   17         4.     Ordering Defendant to make restitution to Plaintiff, the members of the
                                   18
                                        Class and the public if it is found the practice is illegal;
                                   19

                                   20         5.     An order granting the declaratory relief sought in the fourth cause of
                                   21 action for Plaintiff and each member of the Class;

                                   22
                                              6.     Awarding prejudgment and post-judgment interest at the maximum legal
                                   23

                                   24 rate;

                                   25         7.     Awarding attorneys’ fees according to proof;
                                   26
                                              8.     Awarding costs of suit herein; and
                                   27

                                   28 ///


                                                                                    14                           COMPLAINT
                           Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 15 of 17 Page ID #:15




                                    1        9.    All such other and further relief as the Court deems just.
                                    2

                                    3
                                        Date: February 1, 2021                       McCATHERN LLP
                                    4

                                    5

                                    6                                        By:     ___________________________
                                                                                     EVAN SELIK
                                    7                                                CHRISTINE ZAOUK
                                    8                                                Attorneys for Plaintiff,
                                                                                     JAMES FALLS
                                    9

                                   10

                                   11

                                   12

                                   13
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP


        (213) 225-6150




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                15                              COMPLAINT
                           Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 16 of 17 Page ID #:16




                                    1                             DEMAND FOR JURY TRIAL
                                    2
                                               Plaintiff demands a trial by jury for himself and the Class on all claims so
                                    3

                                    4
                                        triable.

                                    5

                                    6   Date: February 1, 2021                       McCATHERN LLP

                                    7

                                    8                                        By:     ___________________________
                                                                                     EVAN SELIK
                                    9
                                                                                     CHRISTINE ZAOUK
                                   10                                                Attorneys for Plaintiff,
                                                                                     JAMES FALLS
                                   11

                                   12

                                   13
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP


        (213) 225-6150




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                16                           COMPLAINT
Refund Policy | Xsolla                                                        https://xsolla.com/refundpolicy/en-us
              Case 2:21-cv-00961-DDP-JPR Document 1 Filed 02/02/21 Page 17 of 17 Page ID #:17




6 of 6                                                                                         1/28/2021, 1:24 PM
